Citation Nr: 1732502	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  08-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an increased evaluation for right knee limitation of extension, currently evaluated as 30 percent disabling, to include the issue of a rating in excess of 10 percent prior to December 14, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1979. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from March 2007, February 2008, April 2009, and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In November 2015, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

In December 2015, the Board reopened the claim for service connection for a right ankle disorder and remanded that issue, along with the other issues on appeal, to the agency of original jurisdiction (AOJ) for additional development.  

In October 2016, the issues were remanded again for additional development.  In March 2017 rating decision, the AOJ granted service connection for a right ankle disability.  As such, this issue is no longer before the Board.  The Board notes that the rating decision also granted a separate 20 percent rating for right knee instability effective February 7, 2017.  The Board observes that the Veteran has not disagreed with the rating or effective date assigned for the right knee instability.  Thus, this matter is not for consideration here.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The issue(s) of increased ratings for the right knee and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Supraspinatus tendinopathy is not "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303 (b) do not apply to this disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his right shoulder disorder is due to his military service. The service treatment records contain no complaints of, or treatment for, a right shoulder disorder.  On April 1979 service separation examination, the Veteran reported swollen or painful points, and arthritis, rheumatism, or bursitis; however, he specifically denied a painful or trick shoulder or elbow.  Clinical evaluation of his upper extremities was normal.

Post-service treatment records include a March 2010 VA treatment record (located in Virtual VA) that documents the Veteran complained of right shoulder pain following swimming.  A February 2013 VA treatment record (also located in Virtual VA) documents his report of insidious right shoulder pain when he "shadow boxes".  Remaining treatment records document intermittent complaints of right shoulder pain.

On March 2016 VA examination, the Veteran reported he injured his right shoulder while he was in service in 1978 when he fell off a rope and landed on the right shoulder.  He says he was rested for 2 weeks with a sling, and then he was released to activity as tolerated.  He indicated his right shoulder was doing fine until recently, and for the last 2-3 years, he has been having increasing pain in his right shoulder.  An x-ray taken during the examination was negative for right shoulder arthritis.  An MRI taken showed severe tendinopathy of the supraspinatus.  The diagnosis was right supraspinatus tendinopathy.  The examiner reviewed the Veteran's entire claims file, to include all STRs, and opined that the current right shoulder disability was less likely than not incurred in or caused by any event, injury, or illness in service.  She reasoned that the Veteran's STRs did not include any evidence that the Veteran's current right shoulder disorder was noted in service. Additionally, there was no evidence of right shoulder complaints or right shoulder trauma or injury during service.  She noted that according to the VA treatment records, the Veteran's right shoulder was "doing fine" until the injury in 2010 which was 31 years after separation.

As noted, the Veteran currently has a right shoulder disability, satisfying the current disability requirement for service connection. 

Although, the Veteran's STRs show no complaints of right shoulder disability, the Veteran is competent to report falling and injuring his right shoulder.  Therefore, the in-service incurrence of an injury or disease requirement for service connection could be found to have been met.
The Board finds, however, there is no probative medical evidence that the Veteran's current right shoulder disability is related to an in-service right shoulder injury.  

The VA examiner essentially noted that there is no indication the Veteran sustained a chronic right shoulder disability in service, as there was no noted treatment during service for a right shoulder condition, and there was no noted complaints or treatment until 2010, thirty-one years post service.  The Veteran claims an in-service injury caused his current right shoulder disability; however, he is not competent to determine that an in-service incident that occurred many years ago is the cause of the right shoulder disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Board affords little probative value to his statements.  The Board finds that the most probative evidence of record shows that there is no nexus between any claimed in-service event and the current right shoulder disability, and therefore the nexus requirement for service connection is not met.

In this case, the Board finds that although the Veteran is competent to report he fell during service and injured his right shoulder, there is less likely than not a nexus between any such injury and the Veteran's current right shoulder disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right shoulder disability is denied.




REMAND

Right Knee

Here, in the October 2016 Remand, the Board, in part, asked the AOJ to provide the Veteran with VA examination for the Veteran's right knee disability.  In particular, the Board noted that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

The range of motion testing accomplished in the February 2017 VA examination undertaken at the Board's October 2016 request, does not appear to include the actual range of motion findings contemplated by the holding in Correia, or an explanation as to why they could not be done.  Moreover, in a June 2017 VA examination, obtained in order to assess the Veteran's left knee, range of motion was performed on both knees, however, the section listed for Correia criteria was not completely filled out.

Accordingly, the Veteran must be afforded a new in-person VA examination to correct all of the deficiencies noted above.

TDIU

As the resolution of the right knee disability rating claim could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred.

Finally, as these matters are being remanded for the reasons set forth above, any additional treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request should be made to the Veteran to provide the names, addresses and approximate dates of treatment of any additional medical care providers, VA and non-VA, who have treated him for the disability on appeal that he wants considered in this matter.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records. 

2.  After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current pathology associated with his service connected right knee disability.  The record should be made available to the examiner, who is to accomplish the following: 

(a)  Regardless of whether the particular form being used in preparation of the examination report contains specific sections for recording the results of the following tests, to ensure compliance with the Court's holding in Correia, these tests should be accomplished: Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain in the right knee and/or any of the other symptoms during flare-ups and/or with repeated use.  To the extent possible, that should be expressed in terms of additional motion loss.

3.  Review the examination report to ensure that it is in compliance with this remand, and if deficient, implement corrective actions. 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, re-adjudicate the claims.  If either claim remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


